DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claim 16, 18 – 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2010/010010 to Schips et al. in view US 2019/0048162 to Wartig et al., as evidenced by the material data sheet for STYROLUTION® PS 486N published by Albis.  For the purposes of examination, citations for Schips et al. are taken from the machine translation of the document obtained from the European Patent Office.
Regarding Claim 16.  Schips et al. teaches a thermoplastic particle foam having a diameter of 0.1 to 20 mm (Paragraph 0010), which corresponds to a bead foam as expressly defined in the instant specification (i.e. a foam in bead form in which the beads having average diameters in the range of 0.2 to 20 mm).
The foam of Schips et al. is prepared from a polymeric blend comprising 5 to 95 parts by weight each of thermoplastic polyurethane (TPU) and styrene polymer, with the proportions by weight of TPU and styrene polymer adding up to 100 parts by weight (Paragraph 0003).  The styrene polymer may be high impact polystyrene (Paragraph 0034).
prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPG 90 (CCPA 1976) (MPEP 2144.05) Before the effective filing date of the instantly claimed invention, it would have been obvious to provide the TPU and styrene polymer in the polymeric blend of Schips et al. such that the amount of TPU is at the upper end of the disclosed range, which is the part of the range which overlaps with the instantly claimed range for the TPU.  The amount of styrene polymer in the polymeric blend of Schips et al. would then be at the lower end of the disclosed range, which is the part of the range which overlaps with the instantly claimed range for the styrene polymer.  The motivation would have been that, in comparison to styrene polymers, TPUs have excellent resilience, abrasion resistance, and chemical resistance.  A higher proportion thereof would then be expected to enhance these desirable properties in the final foam product. 
Schips et al. does not expressly teach the modulus elasticity of the high impact polystyrene polymer.  However, Wartig et al. discloses the use of high impact polystyrenes in the preparation of polystyrene foams (Paragraph 0036 and 0038).  The high impact polystyrene provided in the inventive examples is STYROLUTION® PS 486N (Paragraph 0082).  Albis provides evidence that STYROLUTION® PS 486N has a tensile modulus, or modulus of elasticity, of 1800 MPa (Page 1).  Schips et al. and Wartig  obvious to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); and MPEP 2144.07.  In the instant case, Wartig et al. shows that STYROLUTION® PS 486N is known in the art as a suitable and commercially available high impact polystyrene polymer for the preparation of polystyrene foams.
Regarding Claim 18.  Schips et al. teaches a process for the production of a molded foam/body made of the bead foam of Claim 16 comprising impregnating the polymer particle composition with a blowing agent under pressure and then releasing/decreasing the pressure to expand the impregnated composition (Paragraphs 0066 – 0068). 
Regarding Claim 19.  Schips et al. teaches a molded body made of bead foam obtained by the process of Claim 18 (Paragraphs 0046 and 0066 – 0068).
Regarding Claims 20 – 22 and 24.  Schips et al. teaches a molded body made by the bead foam of Claim 16 (Paragraph 0046) but is silent regarding its tensile strength, elongation at break, and compressive stress.  Consequently, the Office recognizes that In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  
Regarding Claim 23.  Schips et al. teaches the molded body of Claim 20 has a density in the range of 8 to 600 g/l (kg/m3) (Paragraph 0093).
Regarding Claim 26.  Schips et al. teaches a process for the production of the molded body of Claim 20 comprising filling/introducing a mold with particles/bead foam and introducing steam which welds/fuses the bead foam together to form a foam (Paragraph 0093).
Claims 25 and 27 - 29 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2010/010010 to Schips et al. in view US 2019/0048162 to Wartig et al., as evidenced by the material data sheet for STYROLUTION® PS 486N published by Albis – as applied to Claims 16 and 20 above – and further in view of CA 2843334 to Hartmann.  
Regarding Claims 25 and 27 - 29.  Schips et al. teaches the bead foam of Claim 16 and the molded body of Claim 20 but does not expressly teach it is formed as a shoe sole.  However, Hartmann teaches the concept of preparing foamed thermoplastic polymers in the form of a midsole, i.e. an intermediate sole, for a sports shoe or sandal (Paragraph 1 on Page 1 and Paragraphs 3 and 4 on Page 3).  Schips et al. and Hartmann are analogous art as they are from the same field of endeavor, namely foam articles based upon thermoplastic polyurethane and polystyrene polymers. Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to prepare the molded foam of Schips et al. in the form of a midsole for a sports shoe or sandal.  The motivation would have been that it has been held that it is obvious to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); and MPEP 2144.07.  In the instant case, Hartmann shows that this type of bead foam is known in the art to be suitable for the formation of midsoles for sports shoes and sandals.

Response to Arguments
Applicant's arguments filed January 28, 2022 have been fully considered but they are not persuasive because:
A) Applicant’s arguments that that the cited references of record, alone or in combination, fail to disclose any advantageous mechanical properties for a bead foam made from a composition comprising the claimed ingredients.  However, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  The Office maintains that a bead foam prepared from a composition comprising all of the instantly claimed ingredients in the instantly claimed amount is taught by the proposed combination of references.  The advantageous mechanical properties would then flow naturally by this combination of references.
B) Applicant argues that the Declaration under 37 C.F.R. 1.132 filed January 28, 2022 show advantageous properties associated with providing polystyrene with a modulus of elasticity below 2700 MPa in an amount of 5 to 25 weight percent of the composition, namely higher densities and lower rebound percentages.
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980)  The Office respectfully submits that the data provided in the declaration does not appear to be commensurate in scope with the instant claims for at least the following reasons:
The data is directed to a molded body foamed with carbon dioxide and nitrogen as foaming agents, whereas independent Claim 16 is directed to bead foam made of a composition (Z).  However, the Office does note that other dependent claims are directed to a molded body made with blowing agents.
The combined weight of thermoplastic polyurethane and styrene polymer is 100 weight percent of composition (Z).  Composition (Z) then effectively consists of these two polymers.  On the other hand, the declaration prepares a composition in which a quantity of monomeric diphenylmethane 4,4’-diisocyanate is added to the thermoplastic polyurethane and polystyrene.  This composition then appears to be outside the scope of the instantly claimed composition (Z).
To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). The comparative examples provided use 0 and 0.5 weight percent polystyrene, while the inventive examples use 10 and 20 weight percent polystyrene.  No examples are provided just inside and outside the instantly claimed range of 5 to 25 weight percent polystyrene (e.g. at 4.95 and 5.0 weight percent and 25 and 25.05 weight 
The declaration uses an ether-based thermoplastic polyurethane with a Shore A hardness of 80 A and a polystyrene with a modulus of elasticity of 1650 MPa.   The data is not commensurate in scope with the instant claims, as one species of thermoplastic polyurethane and one species of polystyrene does not provide an adequate showing that any thermoplastic polyurethane and any high impact styrene polymer having any elastic modulus below 2700 MPa as instantly claimed will achieve the alleged unexpected results.
The outstanding rejections under 35 U.S.C. 103 have consequently been maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/MELISSA A RIOJA/Primary Examiner, Art Unit 1764